Per Curiam.

Hypothetical questions directed to a witness must be based on facts supported by or adduced from the evidence. An expert witness may not express an opinion on matters which are within the province of a jury and as to which it is capable of making a competent finding. In the instant case, a fact of injury to the wrist occurring in the course of and arising out of the employment should have been a premise presented to the expert witness, which, if found by the jury to be true, could then have formed the basis for the acceptance of the expert opinion as to causation. Failure to do so rendered the opinion defective. Burens v. Industrial Commission, 162 Ohio St., 549, 124 N. E. (2d), 724.
*285The judgment of the Court of Appeals affirming that of the Court of Common Pleas in favor of the plaintiff is reversed and final judgment is rendered for defendant.

Judgment reversed.

Weygandt, C. J., Matthias, Hart, Zimmmerman, Stewart, Bell and Taet, JJ., concur.